NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                GREGORY A. PEET,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1493
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-3340, Judge Margaret C.
Bartley.
               ______________________

                 Decided: May 8, 2017
                ______________________

   GREGORY A. PEET, Grand Island, NE, pro se.

    MICHAEL ANTHONY RODRIGUEZ, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., L. MISHA PREHEIM; BRIAN D. GRIFFIN, ANDREW J.
STEINBERG, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
2                                          PEET   v. SHULKIN



                  ______________________

    Before NEWMAN, SCHALL, and WALLACH, Circuit Judges.
PER CURIAM.
    Appellant Gregory A. Peet appeals an order and
judgment of the U.S. Court of Appeals for Veterans
Claims (“Veterans Court”) denying his petition for a writ
of mandamus. See Peet v. McDonald, No. 16-3340, 2016
WL 7321797, at *2 (Vet. App. Dec. 16, 2016); J.A. 4
(judgment). We dismiss Mr. Peet’s appeal for lack of
jurisdiction.
                       BACKGROUND
     The instant appeal concerns Mr. Peet’s receipt of vet-
eran benefits. The U.S. Department of Veterans Affairs
(“VA”) found Mr. Peet and a dependent entitled to various
benefits based on Mr. Peet’s service-connected disability.
Appellee’s App. 5. In March 2013, the VA awarded bene-
fits to Mr. Peet. Id. The VA subsequently received new
information about Mr. Peet, which prompted two major
changes to his awarded benefits. Id. First, the dependent
has been removed from the award upon notification that
the dependent had not been eligible to receive benefits
since August 2012, and an overpayment of $3,527.97 was
assessed against Mr. Peet for dependent-related benefits.
Id. at 6. Second, an overpayment of $60,788.80 was
assessed against Mr. Peet for benefits erroneously award-
ed while he was incarcerated. Id. at 7.
     Mr. Peet then filed a request for waiver of indebted-
ness, which we understand currently remains pending
before the VA for consideration. Id. at 8; see Appellee’s
Br. 1−5 (statement of facts noting only that the VA took
the waiver into consideration in November 2016). He also
filed a Notice of Disagreement contesting the overpay-
ment assessed for the dependent-related benefits. Appel-
lee’s App. 9; Appellee’s Br. 4. The VA rejected the Notice
PEET   v. SHULKIN                                          3



as incomplete, but provided instructions for Mr. Peet to
correctly re-file the Notice. Appellee’s App. 9–11. Mr.
Peet has not re-filed the Notice. See Peet, 2016 WL
7321797, at *1.
     Meanwhile, Mr. Peet filed a petition for a writ of
mandamus with the Veterans Court seeking the reversal
of the two overpayments of benefits under a theory of res
judicata. Id. The Veterans Court denied Mr. Peet’s
Petition, finding that Mr. Peet failed to show the “lack of
adequate alternative means to obtain the desired relief”
required for a writ of mandamus because a VA regional
office is currently considering Mr. Peet’s request for
waiver of both overpayments. Id. at *1, *2. The Veterans
Court also found that Mr. Peet failed to show “a clear and
indisputable right” as required for a writ of mandamus
because a VA regional office may consider the dependent-
related overpayment once Mr. Peet submits a complete
Notice of Disagreement form. Id. Mr. Peet appealed.
                        DISCUSSION
    This court may review “the validity of a decision of the
[Veterans] Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof . . . that was
relied on by the [Veterans] Court in making the decision.”
38 U.S.C. § 7292(a) (2012). Unless the case presents a
constitutional issue, the court may not review “a chal-
lenge to a factual determination” or “a challenge to a law
or regulation as applied to the facts of a particular case.”
Id. § 7292(d)(2).
    For appeals involving a denial of a petition for a writ
of mandamus, we have jurisdiction to review a decision of
the Veterans Court “that raises a non-frivolous legal
question.” Beasley v. Shinseki, 709 F.3d 1154, 1158 (Fed.
Cir. 2013); see Lamb v. Principi, 284 F.3d 1378, 1381−82
(Fed. Cir. 2002). While we possess jurisdiction to “deter-
mine whether the [veteran] has satisfied the legal stand-
ard for issuing the writ,” we may “not review the factual
4                                           PEET   v. SHULKIN



merits of the veteran’s claim.” Beasley, 709 F.3d at 1158.
The denial of a petition for a writ of mandamus is re-
viewed for an abuse of discretion. Lamb, 284 F.3d at
1382.
    We agree with the Government that we lack jurisdic-
tion to review Mr. Peet’s claims. Two independent
grounds bar our review. First, Mr. Peet does not contest
the Veterans Court’s findings that both of his claims
objecting to reclamation of overpayments are currently
being reviewed or are reviewable by the VA, and that
those decisions would be appealable through the normal
course to the Veterans Court and then to this court for
consideration. Peet, 2016 WL 7321797, at *2; see general-
ly Appellant’s Br. Therefore, Mr. Peet has not presented
a non-frivolous legal question for us to review. See
Beasley, 709 F.3d at 1158.
     Second, even if Mr. Peet addressed the Veterans
Court’s findings, we could not review them. The findings
in question involve both findings of fact―e.g., that Mr.
Peet’s claims are still being considered at the VA regional
offices―and an application of law to disputed facts―e.g.,
that the writ was improper because there were alterna-
tive appeal routes. We lack jurisdiction to review such
claims. See id.
     The only argument that Mr. Peet makes that could be
construed as a non-frivolous legal argument is that the
principles of res judicata or collateral estoppel bar the VA
from collecting its overpayments or re-evaluating the
initial amount of benefits awarded. Mr. Peet seems to
allege that 38 C.F.R. § 3.104 (2015) prevents the VA from
re-opening any determination because “[a] final and
binding agency decision shall not be subject to revision on
the same factual basis.” Appellant’s Br. 6; see id. at 3−6.
However, the Government has shown, and Mr. Peet does
not contest, that all changes to his benefits were made
upon receipt of new factual information, meaning that the
PEET   v. SHULKIN                                          5



VA did not revisit his benefits award on the same factual
basis. See Appellee’s App. 6−7; see generally Appellant’s
Br. As a consequence, Mr. Peet has not shown that he
satisfied the legal standard for the application of res
judicata or collateral estoppel.
     Mr. Peet also suggests broad constitutional violations
with respect to the VA’s adjudication of his benefits. See,
e.g., Appellant’s Br. 2–3, 6, 10. Yet claims that are consti-
tutional “in name only” do not suffice to confer jurisdiction
on the court, Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir.
1999), and Mr. Peet has presented no arguments for us to
evaluate beyond the bare assertions of constitutional
wrongdoing, see Randolph v. McDonald, 576 F. App’x 973,
975 (Fed. Cir. 2014) (“Without an explanation providing
an adequate basis for [an appellant]’s claims, they are
constitutional claims in name only and thus outside of our
jurisdiction.” (citation omitted)).
                       CONCLUSION
   We have considered Mr. Peet’s remaining arguments
and find them unpersuasive. For these reasons, the
Order and Judgment of the U.S. Court of Appeals for
Veterans Claims are
                       DISMISSED
                           COSTS
    No costs.